                                     Case 14-10104-rlj7 Doc 189 Filed 12/10/18         Entered 12/10/18 15:33:04               Page 1 of 3

                                                                               Form 1                                                                              Page: 1

                                                        Individual Estate Property Record and Report
                                                                         Asset Cases
Case Number:          14-10104 RLJ                                                       Trustee: (631640)           HARVEY L. MORTON
Case Name:            RINGO DRILLING I, LP                                               Filed (f) or Converted (c): 05/27/14 (f)
                                                                                         §341(a) Meeting Date:       07/18/14
Period Ending:        12/04/18                                                           Claims Bar Date:            09/23/14

                                 1                                    2                         3                          4                  5                    6

                       Asset Description                           Petition/            Estimated Net Value             Property         Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)             Unscheduled       (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                    Values            Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                    and Other Costs)                                                Remaining Assets

 1       Utility Refund (u)                                                 0.00                         0.00                                     29.08                   FA

 2       Capital Credits (u)                                                0.00                         0.00                                  3,381.97                   FA

 3       VOID ENTRY                                                         0.00                         0.00                                      0.00                   FA

 4       VOID ENTRY                                                         0.00                         0.00                                      0.00                   FA

 5       VOID ENTRY (See Footnote)                                          0.00                         0.00                                      0.00                   FA

 6       EQUIPMENT REFUNDS (u)                                              0.00                         0.00                                  8,810.03                   FA

 7       VOID ENTRY (u)                                                     0.00                         0.00                                      0.00                   FA
 8       10.98 acres in Taylor County, Texas                       450,000.00                    440,871.03                                        0.00                   FA
           Included in Sale with asset #9

 9       26.524 acres in Taylor County                             400,000.00                    278,250.90                                  700,208.20                   FA
           Sale includes asset #8

10       Business Cash Reserve Acct - Community Nat'l              518,742.60                    518,742.60                                        0.00                   FA

11       RDLP Operating Acct - Community Nat'l                            451.80                      451.80                                       0.00                   FA

12       Payroll Acct - Chase Bank                                        415.99                      415.99                                   1,519.62                   FA

13       Accounts Receivable                                      1,305,485.51                   452,276.83                                   10,917.00                   FA

14       Enterprise Fleet Mgmt                                    1,051,216.99                 1,051,216.99                                   10,081.80                   FA

15       Travelers CL Return Premium                               150,000.00                    150,000.00                                   82,037.00                   FA

16       2013 Dodge Ram 3500                                         55,000.00                           0.00                                      0.00                   FA

17       2011 Dodge                                                  15,000.00                      15,000.00                                      0.00                   FA

18       2010 Chevrolet                                              12,000.00                      12,000.00                                      0.00                   FA

                                                                                                                                         Printed: 12/10/2018 03:30 PM   V.14.14
                                      Case 14-10104-rlj7 Doc 189 Filed 12/10/18             Entered 12/10/18 15:33:04               Page 2 of 3

                                                                                    Form 1                                                                               Page: 2

                                                           Individual Estate Property Record and Report
                                                                            Asset Cases
Case Number:           14-10104 RLJ                                                           Trustee: (631640)           HARVEY L. MORTON
Case Name:             RINGO DRILLING I, LP                                                   Filed (f) or Converted (c): 05/27/14 (f)
                                                                                              §341(a) Meeting Date:       07/18/14
Period Ending:         12/04/18                                                               Claims Bar Date:            09/23/14

                                  1                                         2                        3                          4                    5                   6

                        Asset Description                               Petition/            Estimated Net Value             Property         Sale/Funds            Asset Fully
             (Scheduled And Unscheduled (u) Property)                 Unscheduled       (Value Determined By Trustee,       Abandoned         Received by        Administered (FA)/
                                                                         Values            Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate         Gross Value of
Ref. #                                                                                         and Other Costs)                                                  Remaining Assets

19       2010 Chevrolet                                                    12,000.00                     12,000.00                                        0.00                   FA

20       Office Equipment and Furnishings                                  15,000.00                     15,000.00                                        0.00                   FA

21       12 drilling rigs, etc                                        16,691,350.00                11,671,551.20                                  5,271,330.15                   FA

22       2 - 2007 International trucks & 11 trailers                     606,000.00                   606,000.00                                          0.00                   FA

23       2007 International Truck                                          85,000.00                       182.22                                         0.00                   FA

24       Inventory                                                      1,187,437.95                1,187,437.95                                          0.00                   FA

25       Prepaid 2014 Propert Taxes                                      168,838.81                   168,838.81                                          0.00                   FA
26       ALLY (u)                                                               0.00                      8,081.85                                    8,081.85                   FA

27       Adversary - North American Drilling Corp (u)                      67,549.56                     67,549.56                                  30,000.00                    FA
          NA Drilling defaulted on on settlement agreement.
         Balance is uncollectable.

28       Gossett, Harrison Trust Account Funds (u)                              0.00                          0.00                                    6,630.87                   FA

29       Insurance Premium Refund (u)                                           0.00                          0.00                                       48.00                   FA

29       Assets             Totals (Excluding unknown values)        $22,791,489.21               $16,655,867.73                              $6,133,075.57                   $0.00

     RE PROP# 5            Accounts Reivable - Asset #13


     Major Activities Affecting Case Closing:
               2/3/2015 - Finalizing recovery of accounts receivable. Adversary proceedings on accounts receivable. One payout agreement reached on accr -- $5,000 per month
               for 12 months.

               8/18/15 - REVIEW OF CLAIMS IN PROGRESS. OBJECTIONS TO BE FILED.

                                                                                                                                               Printed: 12/10/2018 03:30 PM    V.14.14
                                   Case 14-10104-rlj7 Doc 189 Filed 12/10/18                  Entered 12/10/18 15:33:04              Page 3 of 3

                                                                                       Form 1                                                                            Page: 3

                                                         Individual Estate Property Record and Report
                                                                          Asset Cases
Case Number:       14-10104 RLJ                                                                 Trustee: (631640)           HARVEY L. MORTON
Case Name:         RINGO DRILLING I, LP                                                         Filed (f) or Converted (c): 05/27/14 (f)
                                                                                                §341(a) Meeting Date:       07/18/14
Period Ending:     12/04/18                                                                     Claims Bar Date:            09/23/14

                               1                                             2                         3                         4                  5                    6

                      Asset Description                                   Petition/           Estimated Net Value             Property         Sale/Funds          Asset Fully
           (Scheduled And Unscheduled (u) Property)                     Unscheduled      (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                           Values           Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                          and Other Costs)                                                Remaining Assets


            10/12/2015 - completion of review of claims. Collection of accounts receivable.

            01/27/2016 - objections to claims to be filed. Collection of outstanding receivables ongoing.

            5/21/2016 - Collection attempts of oustanding receivables is ongoing thru adversary proceedings.

            10/17/2016 - Case is in line for preparation of TFR.

            12/28/2016 - Objections to claims filed. In line for preparation of TFR.

            04/06/2017 - Case is in line for preparation of TFR.

            10/09/2017 - We are at the point of working on preparing a closing report.but I have been delayed because my attempts to close R. L. Atkins, SESCO, Comanche Iron
            and Metal, Clement Cattle Company and two other sizablecases. At the present time, I am also heavily committed to the Scott Odam case.

            5/8/18 - additional objections to claims to be filed.

            12/10/2018 - Additional objections to claims to be filed.

    Initial Projected Date Of Final Report (TFR): March 31, 2016                            Current Projected Date Of Final Report (TFR): July 31, 2018




                                                                                                                                               Printed: 12/10/2018 03:30 PM   V.14.14
